USDC SDNY
DOCUMENT

Fox Rothschild ue ELECTRONICALLY FILED

ATTORNEYS AT LAW
DOC #:

101, Park Avenue, 17th Floor
New York, NY 10178
Tei (212) 878-7900 Fax (212) 692-0940

www. foxrothschiid.com

GLENN S. GRINDLINGER
Direct No: 212.905.2305
Email: GGrindlinger@FoxRothschild-com

March 6, 2020

VIA ECF

Honorable Analisa Torres
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: Dolores, et al. v. Titan Constr. Servs, LLC, et al.
Civil Action No. 1:19-cy-11056

Dear Judge Torres:

We represent Defendants Titan Construction Services, LLC, Jose Inaky Garcia, and Juan
Garcia (collectively, “Defendants”) in the above-referenced matter. We write jointly with
Plaintiffs to request that mediation in this matter be deferred until the parties have engaged in
some discovery.

Background

Plaintiffs initially filed a Complaint in this action on or about December 2, 2019. The
Complaint alleged that Defendants, along with three other entities and three other individuals
(collectively “Other Defendants”), violated the Fair Labor Standards Act (“FLSA”) and New York
Labor Law (“NYLL”) by, among other things, failing to pay allegedly required overtime and
minimum wages to Plaintiffs as well as members of the putative class and collective that Plaintiffs
seek to represent.

Pursuant to Rule III(B) of Your Honor’s Individual Practices, on January 21, 2020,
Defendants sent a pre-motion letter to Plaintiffs noting deficiencies in the Complaint with respect
to the claims against them. In response, Plaintiffs informed Defendants that they would file an

A Pennsylvania Limited Liability Partnership

California Colorado Delaware District of Columbia Florida Georgia Illinois Minnesota Nevada
New Jersey New York North Carolina Pennsylvania South Carolina Texas Virginia Washington

108287524.v1

——————
DATE FILED: 3/6/2020

 

————
Fox Rothschild ue

ATTORNEYS AT LAW

Honorable Analisa Torres
March 2, 2020
Page 2

Amended Complaint to potentially cure such deficiencies. Plaintiffs filed their Amended
Complaint on February 25, 2020. On March 2, 2020, in accordance with Your Honor’s Individual
Practices, Defendants sent another letter to Plaintiffs asserting that there were still deficiencies in
the Amended Complaint. Plaintiffs are reviewing Defendants’ letter and will respond to it in
accordance with Your Honor’s Individual Practices. The Other Defendants have not entered an
appearance in this case, responded to either the Complaint or Amended Complaint, nor submitted
any pre-motion letter to Plaintiffs.

It is Defendants position that they never employed Plaintiffs and that they are not
Plaintiffs’ “employer” as that term is defined and construed under the FLSA and NYLL.
Defendants assert that the Other Defendants employed Plaintiffs. Plaintiffs vigorously dispute
Defendants assertion and Plaintiffs maintain that Defendants and Other Defendants are, at a
minimum, joint employers within the meaning of the FLSA and NYLL.

Mediation

On December 30, 2019, the Court referred this matter to mediation. Since that date, the
parties have had a number of telephone conferences among themselves and with the Court-
appointed mediator. During these discussion the parties noted a number of issues with going
forward with mediation, especially in light of the non-appearance of the Other Defendants. Most
notably, Defendants do not have any time or payroll records for Plaintiffs as such documents reside
with the Other Defendants. Therefore, it is very difficult for the parties to evaluate the strengths
and weaknesses of their case without any discovery to have an effective mediation. Accordingly,
the parties jointly request that the mediation referral be deferred until after Plaintiffs and
Defendants have had the opportunity to engage in some discovery in this action.

Should Your Honor have any questions or concerns, the Plaintiffs and Defendants are
available at the Court’s convenience.

Respectfully submitted,

  
  

Glenn S. Gri dlinger
cc: All counsel of record via ECF

GRANTED. Mediation in this matter is deferred until after the
start of discovery. The parties' joint letter in advance of the
initial pretrial conference, due on March 26, 2020, shall include
an update on the status of the Defendants that have not yet

SO ORDERED. Cy-

Dated: March 6, 2020 ANALISA TORRES
New York, New York United States District Judge

 
